              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 ENRIQUE AVINA, JR.,

                     Plaintiff,
                                                   Case No. 13-CV-1433-JPS
 v.

 TODD BOHLEN and CITY OF
 MILWAUKEE,                                                       ORDER

                     Defendants.


       On May 8, 2019, the Court issued an amended trial scheduling order

(Docket #185), which set a trial date in this case for November 12, 2019. In

light of this date, the Court will deny the parties’ pre-trial motions, which

were submitted in February 2019 in anticipation of an earlier trial date that

never came to pass. (Docket #176, #181). The parties are ordered to re-

submit their motions in limine by Wednesday, October 23, 2019. As always,

the parties are encouraged to work together to achieve a mutually agreeable

outcome, if possible, before seeking relief from the Court.

       Additionally, Plaintiff’s attorneys seek relief from a portion of the

Court’s Order from January 17, 2019, (Docket #174), which required the

parties to submit a single final pre-trial report bearing the original inked

signatures of each attorney who would actually try the case. (Docket #179,

#180). Plaintiff’s attorneys explain that they were logistically unable to

submit a single signature page bearing each of their original signatures by

the Court’s deadline due to weather constraints, and therefore submitted

three separate original signature pages. The Court is satisfied that good




 Case 2:13-cv-01433-JPS Filed 08/16/19 Page 1 of 2 Document 186
cause existed for the lack of strict compliance with the Court’s Order, and

will therefore grant the motions.

      Accordingly,

      IT IS ORDERED that the parties’ pre-trial motions (Docket #176,

#181) be and the same are hereby DENIED without prejudice;

      IT IS FURTHER ORDERED that any motions in limine will be due

by Wednesday, October 23, 2019; and

      IT IS FURTHER ORDERED that Plaintiff’s motions for relief from

a portion of the Court’s Order (Docket #179, #180) be and the same are

hereby GRANTED.

      Dated at Milwaukee, Wisconsin, this 16th day of August, 2019.

                                    BY THE COURT:




                                    J.P. Stadtmueller
                                    U.S. District Judge




                            Page 2 of 2
 Case 2:13-cv-01433-JPS Filed 08/16/19 Page 2 of 2 Document 186
